Citation Nr: 0731760	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-02 236	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to death benefits as a 
surviving spouse.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1944 to March 1946 
and from November 1947 to July 1962.  He died in December 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the appellant's claim for death benefits as the surviving 
spouse of the late veteran. 


FINDINGS OF FACT

1.  A claim for entitlement to death pension benefits as the 
veteran's surviving spouse was denied by the RO in August 
1999, and was not appealed; that was the last final denial as 
to that issue on any basis before the present attempt to 
reopen the claim.

2.  The evidence received since the August 1999 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim, and therefore is material evidence.  

3.  The veteran and the appellant were legally married from 
April 1958 to the date of his death in December 1995.

4.  The appellant and the veteran, by mutual consent, did not 
live continuously together from the date of their marriage to 
the date of the veteran's death, and with resolution of 
reasonable doubt in her favor, there was no intent on the 
part of the appellant to desert the veteran.
CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim to recognize the appellant as the surviving spouse 
of the veteran for the purpose of entitlement to non-service-
connected death pension benefits. 38 U.S.C.A. § 5108 (West 
2002 & Supp 2007); 38 C.F.R. § 3.156 (2007).

2.  The appellant is the veteran's surviving spouse for the 
purpose of entitlement to non-service-connected death pension 
benefits. 38 U.S.C.A. §§ 101(3), 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.50, 3.53, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

As a timely appeal of the previous adverse action was not 
submitted, the Board concludes that the RO's August 1999 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended.  
(See 38 C.F.R. § 3.156(a)).  However, this amendment is 
effective only for claims filed on or after August 29, 2001.  
In any event, since the Board herein grants reopening of the 
claim, the applicability of that new regulation is not of 
significance to this aspect of the present decision.


According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the August 
1999 decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Governing law provides that DIC or death pension benefits may 
be paid to the surviving spouse of a veteran if certain 
requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 
1541.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
Not only must the spouse be free of fault at the time of the 
separation, but it must be found that the separation "was 
due to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).


II.  New and Material Evidence

The RO denied the appellant's claim for death benefits in 
August 1999 on the basis that she was not recognized as the 
veteran's widow for VA purposes because the requirement of 
continuous cohabitation had not been met.  

Very briefly, the undisputed facts on file at the time of 
that decision were that the veteran and appellant were 
married in April 1958 and that no divorce was ever obtained 
from that marriage.  The marriage certificate is of record, 
as is the fact that six children were subsequently born of 
that relationship.  The appellant has repeatedly admitted 
that she and the veteran had separated on multiple occasions 
and, according to evidence on file, clearly ceased to 
cohabitate at least by 1983, if not earlier.  The evidence 
does not show that the appellant was at fault in the 
separation, or that the separation was procured by the 
veteran or due to his misconduct.  Therefore, any "new" 
evidence would have to show that their failure to live 
together was for the purposes of convenience, health, 
business, or other reasons which did not show an intent on 
the part of the appellant to desert the veteran.  

Evidence received since the August 1999 RO decision includes 
various written statements submitted by the appellant in 
advancing her claim.  She has stated that the family lived in 
poverty as a result of the veteran's poor health and 
inability to work.  She also stated that they lived together 
throughout most of their marriage, but due to housing 
problems and her mother's sickness she left to go home and 
take care of her parents before they passed away.  She 
asserts that, although there were times she and the veteran 
lived apart, they did not divorce, and essentially their 
separation was by mutual consent and due to illness and/or 
convenience.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the August 1999 RO decision, is new, in the sense that it was 
not of record when the RO denied the claim.  Also, in view of 
the less stringent standard for materiality set forth in 
Hodge, it is also material because it addresses one of the 
fundamental requirements for the specific matter under 
consideration - namely, whether the appellant can be 
established as the surviving spouse of the veteran for VA 
benefits purposes (see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)) - which overcomes one of the reasons the RO 
previously denied the claim.  In this case, the appellant's 
assertions at the very least (assuming her credibility), 
represent the initial evidence in the claims file that their 
failure to live together was for the purposes of convenience, 
health, business, or other reasons which did not show an 
intent on the part of the appellant to desert the veteran.  
Although much of the appellant's contentions may be 
considered self-serving, the credibility of the evidence is 
presumed for the purpose of reopening.  

III.  Merits Determination

With the reopening of the claim, the Board can consider the 
merits of the claim.

As noted previously, the veteran and appellant were married 
in April 1958, and no divorce was ever obtained from that 
marriage.  The marriage certificate is of record, as is the 
fact that six children were subsequently born of that 
relationship.  The evidence also shows the veteran was in 
receipt of VA compensation benefits. 

In June 1971 the appellant submitted a statement indicating 
that she had to leave their home because the veteran had lost 
his job.  At that time the veteran was living in Louisiana 
and the appellant and their children were living in a one-
room house with her mother in Alabama.  

A January 1979 VA examination report shows the veteran 
indicated that his relationship with his wife was as it 
always had been, and denied any serious problems in that 
area.  In April 1979, he submitted a VA Form 21-686c 
(Declaration of Marital Status) indicating that he and the 
appellant were married, but currently not living together for 
the sake of "convenience", and that there were "no 
problems with [the] marriage."  He submitted another VA Form 
21-686c in June 1979, indicating that he was currently 
married to the appellant and that they were living together 
in Louisiana.  

In an August 1979 statement, the appellant indicated that she 
was currently residing with her mother in Alabama.  She 
reported that they "were suppose to go back together but 
decided not to."  VA treatment records dated in 1980 include 
a March 1980 entry which shows the veteran was ambivalent 
about reconciling his marriage, but planned to continue 
supporting his children.  In a statement from the appellant 
dated in November 1983, she inquired about having the 
veteran's benefits apportioned for their children.  A VA Form 
21-686c was received by the RO in December 1983, indicating 
that the veteran and the appellant were separated and that 
the children were in her custody.  

In the veteran's April 1987 Income-Net Worth and Employment 
Statement, he did not indicate he was separated from the 
appellant, and requested additional benefits on the basis of 
his marriage to the appellant and for his youngest child.  

An April 1988 VA medical record shows the veteran was living 
with his sister.  He also indicated that he had lived with 
his wife for 23 years, but they had separated two years 
before.  In a September 1988 Income-Net Worth and Employment 
Statement, the veteran indicated his marital status as 
"divorced".  

In April 1991, the appellant submitted a request for an 
apportionment of the veteran's compensation benefits for 
herself and their youngest child.  In a subsequent statement 
dated in July 1991 during the pendency of that claim, she 
indicated that she had tried to live with the veteran but 
that it was an "impossible case."  In a later statement in 
September 1992, the appellant indicated that she had asked 
the veteran to reconcile but he refused.  She then indicated 
that she did not want to reconcile either, but just wanted 
him to provide a home for their daughter.  She stated that 
the veteran had always been brutal to his family, and had a 
terrible drinking problem.  

By a decision of the Board in March 1994, the appellant was 
awarded an apportioned share of the veteran's compensation 
benefits.  At that time the veteran was in receipt of 
compensation at the 10 percent rate, and approximately half 
was apportioned to his wife, the appellant in that matter and 
herein.

In an April 1995 Income-Net Worth and Employment Statement, 
the veteran indicated his marital status as separated since 
1982.  He indicated the reason for the separation was the 
appellant moving to Alabama and leaving him behind.  

The veteran died in December 1995.  His death certificate 
lists the appellant as the surviving spouse.  However, the 
application for VA burial benefits contains the veteran's 
daughter's signature authorizing the funeral services.

In May 1996, the appellant made application for VA benefits 
as the veteran's surviving spouse.  She indicated that she 
had not been living with him at the time of his death in 
1995, due to illness.  By rating action and transmittal 
letter in September 1996, the RO denied the appellant's claim 
for service connection for the cause of the veteran's death, 
and also denied death pension on the basis that the 
appellant's annual income exceeded the limit set by law.  She 
was advised of her right to appeal within one year, and did 
not initiate an appeal.

In an April 1999 letter, the RO advised the appellant to 
clarify the contradictions in her previous statements as to 
why she and the veteran had been separated.

In response, the appellant explained that she and the veteran 
had multiple problems, and that she had lived with him as 
long as he could pay rent.  She further explained that his 
unemployment had caused constant hardship.  She indicated 
that on one occasion she had separated from the veteran to 
attend to her sick mother, and that other separations were 
due to the veteran's numerous operations and because he did 
not receive his pension.  She said that, as a result, she had 
to go home to her mother and obtain welfare.  She stated that 
she would travel back and forth to visit him and, when times 
were good, they lived together.  She said the veteran never 
wanted a divorce, and would visit her and the children every 
summer.  She also stated that the veteran had plans to buy a 
home once he received his pension.  She indicated that the 
veteran did all he could at the time to support his children, 
but that his first job was not enough to support the family.  

Additional evidence of record includes various written 
statements submitted by the appellant in advancing her claim.  
She essentially argues that, although there were times she 
and the veteran lived apart, they did not divorce, and 
essentially their separation was by mutual consent and due to 
illness and/or convenience.  

Based on the foregoing evidence, the Board finds that 
although the appellant was legally married to the veteran at 
the time of his death, they were separated and had not lived 
together continuously from the date of marriage to the date 
of the veteran's death.  However, the matter does not end 
here.

As for whether the separation was due to misconduct or 
procured by the veteran without fault of the appellant, while 
there is some evidence of extreme financial hardship due to 
the veteran's chronic unemployment, the appellant also stated 
that at least on one occasion the separation was by mutual 
consent due to the fact that she had to return to Alabama to 
care for her sick mother.  The statement of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  Her conduct 
therefore, at the time of the separation, did not evince 
fault on her part.  Gregory v. Brown, supra at 108 (1993).  
Therefore, the Board finds that the separation was without 
fault of the appellant, and the separation was by mutual 
consent.

As the veteran and the appellant were separated by mutual 
consent due to both illness and convenience, the continuity 
of the cohabitation will not be considered as having been 
broken, for VA purposes, if there was no intent on the part 
of the surviving spouse to desert the veteran.

Since the appellant and veteran separated by mutual consent, 
any "intent on the part of the surviving spouse to desert 
the veteran" must be shown by the conduct of the appellant 
to desert the veteran.  The evidence shows that the appellant 
had apportioned the veteran's benefits, which is conduct 
indicating some intent to abandon the marital relationship.  
However, throughout the various periods of separation, the 
appellant and veteran visited one another and the appellant 
relied to some extent on the veteran for financial support.  
The appellant neither remarried nor held herself out to the 
married to another man.

Because of the approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove 
intent on the part of the appellant to desert the veteran, 
the appellant prevails with resolution of reasonable doubt in 
her favor, and the appellant is recognized as the surviving 
spouse of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Because the appeal herein 
is granted, the Board dispenses with the due process 
requirement to ensure VCAA compliance on the issues of 
reopening the claim and deciding the claim on the merits, as 
the appellant can not be prejudiced by the grant of the 
benefit sought.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements must include notice of how an effective 
date for an award of the benefit sought would be assigned.

Although the VCAA notice in this case did not include any 
provision addressing effective date, the Board finds no 
prejudice to the appellant in proceeding in this matter 
because the effective date to be assigned in this case has 
yet to be determined by the RO, which will implement the 
Board's decision, and the effective-date question is an 
appealable issue should the appellant disagree with the 
effect date assigned. Therefore, any notice deficiency with 
respect to the effective-date question is harmless error.


ORDER

As new and material evidence has been submitted, the appeal 
to reopen the claim for entitlement to death benefits as a 
surviving spouse is reopened.

The appellant is entitled to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits; the 
appeal is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 




Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


